Citation Nr: 1611051	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  10-47 199A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1983 to March 1987, November 1992 to February 1994, and October 2005 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Board notes that, particularly with respect to psychiatric disorders, a claim of service connection encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5, 9 (2009).  In light of Clemons, the Board has recharacterized the issue on appeal as reflected on the title page.

The Veteran was scheduled to testify before a Veterans Law Judge (VLJ) in August 2015 and February 2016.  He failed to appear for both hearings with no reason provided.  The case will therefore proceed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.704(d) (2015).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a May 2007 rating decision, the RO denied entitlement to service connection for PTSD on the basis that there was insufficient credible evidence of record corroborating the Veteran's claimed in-service stressor.  The Veteran did not timely appeal this decision.

2.  Evidence received since the May 2007 rating decision, i.e., information pertaining to the Veteran's claimed stressor, relates to the basis for the prior denial.


CONCLUSIONS OF LAW

1.  The May 2007 rating decision that denied entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2015).

2.  Evidence received since the May 2007 rating decision is new and material and the claim of service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, a claim that has been denied in a final unappealed rating decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New and material evidence is defined as evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration; such new and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In May 2007, the RO denied the Veteran's claim for PTSD.  The Veteran was notified of this denial and submitted a timely Notice of Disagreement; however, following issuance of a Statement of the Case, he did not perfect an appeal.  The decision was, therefore, final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

At the time of the May 2007 rating decision, the evidence of record included service medical and personnel records, as well as post-service VA medical records revealing that the Veteran had been treated for psychiatric symptoms, to include PTSD.  On VA examination in January 2005, he reported (inter alia) being "in action" while working as a repairman off the coast of Lebanon in the 1980s.  He was diagnosed with PTSD.

The evidence of record also included statements from the Veteran in which he clarified that while stationed onboard the USS Shenandoah in the 1980s he served as a repairman, and was flown back and forth from his ship to other ships off the coast of Lebanon that were bombing Beirut.  In subsequent communications, the RO requested that he provide more specific information regarding this stressor-specifically, that he provide a two-month date range, unit number, and location.  In January 2007, the Veteran submitted correspondence in which he indicated the following:  "on or about 02/1986 - 04/1986 I was stationed onboard the USS Shenandoah AD-44 a Destroyer [as part of] the 6th Fleet Task Force on a mission in the Mediterranean Sea.  My ship was docked in Agusta Bay, Sicily off the coast of Lebanon."  He then reiterated that he witnessed dead and wounded soldiers on the flight decks of ships.  Although this correspondence appears in the record with a date stamp of January 10, 2007, no attempts to verify the Veteran's stressor were made.  In fact, a May 2007 VA Formal Finding on Lack of Information Required to Verify Stressors erroneously indicates that the Veteran did not respond a development letter sent in November 2006.

In the May 2007 rating decision, the RO conceded that the Veteran had a diagnosis of PTSD, and that he had presented evidence of stressful experiences while serving in the Navy in the 1980s.  However, despite referencing the Veteran's January 2007 statement, the RO found that he had provided insufficient evidence to confirm a link between the Veteran's claimed in-service stressors and his current symptoms.  Thus, service connection for PTSD was denied.

In this case, the application to reopen the previously denied claim for service connection for PTSD must be granted, as the January 2007 statement constitutes new and material evidence that was apparently not considered by the AOJ in its initial determination.  See 38 C.F.R. § 3.156.  This evidence addresses a reason for the prior denial, that is, information that can potentially lead to verification of in-service stressors.  Notably, the February 2010 rating decision denying the instant claim explained that once the Veteran submitted evidence of "the facts and circumstances surrounding the stressful event that led to your PTSD," including information as to names, dates (within a 60 day window), and place of the incident, that further action would be taken on the claim.  A review of the record indicates that the Veteran supplied the relevant evidence, but that such was not considered by the RO.  Accordingly, the claim for PTSD is reopened.


ORDER

The application to reopen the claim of service connection for PTSD is granted.


REMAND

After reviewing the evidence, the Board finds that the appeal must be remanded in order to obtain additional evidence and provide a VA psychiatric examination.

Initially, further attempts must be made to corroborate the Veteran's claimed in-service stressors with respect to his claim for PTSD.  As noted above, the Veteran submitted a statement in January 2007 indicating that he witnessed traumatic events between February 1986 and April 1986 off the coast of Lebanon while serving on the USS Shenandoah in the 6th Fleet Task Force.  The medical evidence of record reflects that his PTSD diagnosis may have been linked to this reported stressor.  In light of the above, the AOJ should submit the information provided by the Veteran to the appropriate authorities, to include the Joint Services Records Research Center (JSRRC), for additional development.

In addition, the Veteran has requested another VA psychiatric evaluation, noting that the previous VA examiner failed to provide an opinion regarding a possible link between his PTSD and his service.  The Board agrees that the January 2005 VA medical opinion is inadequate.  Moreover, the PTSD diagnosis rendered by the VA examiner is likewise inadequate to support an award of service connection, as it is wholly based on the Veteran's subjective symptomatology.  Thus, an additional clarifying evaluation is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make reasonable attempts to verify the stressors cited by the Veteran in his January 2007 statement.  Specifically, the AOJ should contact the JSRRC and attempt to obtain any relevant service records, to include deck logs of the USS Shenandoah, for the period from February 1986 to April 1986.

2.  The AOJ should then have the Veteran scheduled for a VA examination to determine the nature and likely etiology of any current psychiatric disorders, to include PTSD.

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and the examiner must be instructed that only these events, or any stressor related to fear of hostile military or terrorist activity, may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support a diagnosis of PTSD have been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity.

The examiner is advised that the Veteran is competent to report symptoms, treatment, events, and injuries in service and that his assertions must be taken into account, along with the other evidence of record, in formulating the requested medical opinion.

A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

3.  After completing all indicated development, the AOJ should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran a Supplemental Statement of the Case.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


